DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-6 and 9-10) in the reply filed on 05/18/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022. Examiner suggest canceling claim 11 to expedite prosecution.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by which it pertains. Currently, the abstract discloses a strain gauge and the components it includes, however it does not disclose an improvement made by the strain gauge to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Strain Gauge with Improved Stability and Stress Reduction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Electric Industries, LTD JPH06300649 (hereinafter “Sumitomo”) in view of Richoh CO., LTD JP 2-189981 (hereinafter “Richoh”).
Regarding claim 1, Sumitomo discloses a strain gauge comprising: a flexible resin substrate (element-1); a functional layer (element-2) formed of a metal, an alloy, or a metal compound, on one surface of the substrate; and a resistor (element-3) formed as a film containing Cr, C'rN, and CrzN, on one surface of the functional layer.
However, Sumitomo fails to disclose the resistor includes a first layer that is a lowermost layer; and a second layer that is a surface layer laminated on or above the first layer, and wherein the second layer is a layer having a higher density than the first layer. Richoh discloses the resistor includes a first layer that is a lowermost layer; and a second layer that is a surface layer laminated on or above the first layer, and wherein the second layer is a layer having a higher density than the first layer. (Page 2 – Page 3, Fig 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Richoh into Sumitomo for the purpose of increasing the life of the device. The modification would allow for decreasing potential damage to the device.
Regarding claim 2, Sumitomo discloses the strain gauge according to claim 1.
However, Sumitomo fails to disclose one or more other layers between the first layer and the second layer, wherein the density gradually increases from the first layer to the second layer. Richoh discloses one or more other layers between the first layer and the second layer, wherein the density gradually increases from the first layer to the second layer.  (Page 2 – Page 3, Fig 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Richoh into Sumitomo for the purpose of increasing the life of the device. The modification would allow for decreasing potential damage to the device.
Regarding claim 3, Sumitomo discloses the strain gauge according to claim 1.
However, Sumitomo fails to disclose one or more lower layers beneath the second layer each have a columnar structure. Richoh disclose one or more lower layers beneath the second layer each have a columnar structure. (Page 2 – Page 3, Fig 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Richoh into Sumitomo for the purpose of increasing the life of the device. The modification would allow for decreasing potential damage to the device.
Regarding claim 4, Sumitomo discloses the strain gauge according to claim 1.
However, Sumitomo fails to disclose a film thickness of the second layer is half or less than half a total thickness of the layers each having the columnar structure, Richoh discloses a film thickness of the second layer is half or less than half a total thickness of the layers each having the columnar structure. (Page 2 – Page 3, Fig 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Richoh into Sumitomo for the purpose of increasing the life of the device. The modification would allow for decreasing potential damage to the device.


Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Electric Industries, LTD JPH06300649 (hereinafter “Sumitomo”) in view of Richoh CO., LTD JP 2-189981 (hereinafter “Richoh”) in view of Kohara et al US20050276990 (hereinafter “Kohara”).
Regarding claim 5, the combination of Sumitomo and Richoh disclose the strain gauge of claim 1. 
However, the combination fails a main component of the resistor is alpha-chromium. Kohara discloses a main component of the resistor is alpha-chromium. (See Paragraph 0187 and 0498).	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kohara into the combination of Sumitomo and Richoh for the purpose of creating a longer lasting device. The modification would allow managing and/or reducing the heat and oxidation to provide a more durable strain gauge.
Regarding claim 6, the combination of Sumitomo and Richoh disclose the strain gauge of claim 5. 
However, the combination fails to disclose the resistor includes alpha-chromium of 80% by weight or more. Kohara discloses the resistor includes alpha-chromium of 80% by weight or more. (See Paragraph 0187 and 0498).	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kohara into the combination of Sumitomo and Richoh for the purpose of creating a longer lasting device. The modification would allow managing and/or reducing the heat and oxidation to provide a more durable strain gauge.
Regarding claim 9, the combination of Sumitomo and Richoh disclose the strain gauge of claim 1. 
However, the combination fails to disclose the functional layer includes a function of promoting crystal growth of the resistor. Kohara discloses the functional layer includes a function of promoting crystal growth of the resistor. (See Paragraph 0187 and 0498).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kohara into the combination of Sumitomo and richoh for the purpose of creating a longer lasting device. The modification would allow managing and/or reducing the heat and oxidation to provide a more durable strain gauge.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Electric Industries, LTD JPH06300649 (hereinafter “Sumitomo”) in view of Richoh CO., LTD JP 2-189981 (hereinafter “Richoh”) in view of Aisin Seiki Co. LTD JP580070 (hereinafter “Aisin”).
Regarding claim 10, the combination of Sumitomo and Richoh disclose the strain gauge of claim 1. 
However, the combination fails to disclose an insulating resin layer with which the resistor is coated. Aisin discloses an insulating resin layer with which the resistor is coated. (See Paragraphs 0007-00018, Fig 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Aisin into the combination of Sumitomo and Richoh for the purpose of creating a longer lasting device. The modification would allow for increasing protection of the device which would decrease repair and replacement cost.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/
Examiner, Art Unit 2855        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855